Title: From George Washington to Thomas Montgomerie, 30 June 1785
From: Washington, George
To: Montgomerie, Thomas



Dr Sir,
Mount Vernon 30th June 1785.

I received your favor of the 28th, last night. I was under promise when I wrote to you on the 25th of giving an answer to an application which had been made to me, in a few days before, which are now nearly expired: that I may be decisive on it, I should be glad to know precisely what Mr Shaw would expect for his services if he comes to me; for altho’ I cannot as I observed in my last, afford to give high pay on the one hand, so neither would I, by any means, leave it indifinite on the other: whatever stipulations I enter into, shall be strictly complied with; which will leave no cause for discontent—I am the more explicit in these declarations because I am apprehensive that higher pay is expected from me than I can afford to give. Mr Shaw undoubtedly has set a value upon his (those wch are to be rendered) services—he knows what he has received for former services; It is not reasonable to expect that any Gentleman will lessen his prospects by coming to me, nor do I desire it—I do

not expect them for less than he can obtain elsewhere; but if my means will not enable me to give as much, I must do without, or get one less capable of assisting me.
Another thing in Mr Shaw’s proposals is not very agreeable to me: if a Gentn does not engage with me for some fixed time, I may in a month—nay less, be put to a greater non-plus than ever, which would be inconvenient, & perhaps injurious to me—short engagements & early notice of discontinuance might answer the purpose of Mr Shaw, & remove my difficulties.
That matters may be reduced to a certainty, & I enabled to give the answer above alluded to, in time, I send this by a special messenger. I am obliged to attend the Board of Directors in Alexandria tomorrow; but whether I shall be detained there longer is at present uncertain; I should be glad therefore if it is convenient to see Mr Shaw here this evening, or on Saturday—or at Alexandria tomorrow—when upon a little conversation we can readily determine whether our purposes can be reciprocally answered.
He will not, indeed cannot, be considered in the light of a preceptor—because this, as I observed in my last, is only occasional & secondary. I am &c.

G: Washington

